Salinger, J.,
concurring. — Whether the question at bar has been determined by our holdings is, to me, a matter of so much doubt that I prefer to treat it as one of first impression. Sec. 2798 deals with the subdivision of independent districts, and provides that the proposed new district shall, in no event, contain less than two government sections of land. The district here proposed contains less than two sections. Sec. 2794 deals with the formation of independent districts, and has no expressed limit upon the territorial size of the proposed district, and is the reliance of appellant. The essence of the controversy here is over whether the theory upon which the trial court seems to have proceeded is sound. That theory is: As action under either statute may result in the division of an independent district, there should be read into the section which does not contain any territorial limit the limit expressed in the other section; that, unless this be done, the provisions of the particular statute which defines the minimum territory are, or may be, rendered inoperative by proceeding under the statute which has no such limitation; that if, instead, the limitation contained in Sec. 2798 is put into See. 2794, it will 'avoid the crippling of Sec. 2798 and defeat attempts tú do substantially what Sec. 2798 permits, without observing the limitations which it imposes. Even if what is attempted under the sanction of a statute which has no expressed territorial limitations may, in effect, result in the severance of independent districts, and though another statute which deals in terms with severance requires the district detached to have not less than a certain area, it does not follow, of necessity, that we should read provisions of said last statute *367into the other, and does not follow at all if both statutes may be effective without such ingrafting of limitations. If we may find that the legislature has purposely omitted in one statute the limitation which it has put into the other, we are clearly without the right to inject into the second statute the limitations of the first, by construction, even if we entertain the belief that the same limitations should have been put into both. The expediency of such limitations is for the legislature. The controlling question is, then, whether each of the sections as written, and without resort to construction, has its own field of operation. Paraphrased, whether the legislature considered that in one field the limitation was required, and that in the other, it was not.
As I view it, See. 2798, so far as it needs construction here, deals in terms with the subdivision of independent districts, and has two provisions: first, the proposed new district may include within its territory a town or village with not less than 100 inhabitants; second, it shall, in no event, ■contain less than two government sections of land. The district contemplated by this statute has its boundaries defined by the board of the original independent district, and is formed upon the initiative of the board, by the assent of the majority of the electors residing within the-limits of the new independent district created by subdividing an existing larger independent district.
Sec. 2794 deals with the formation of independent districts, and the formation must be initiated by the written petition “of any ten voters of a city, town or village of over 100 inhabitants”. See. 2798 sanctions the subdivision of an independent district, whether it contains a town or village or not. It merely provides that, if the proposed district does not contain a town or village of at least 100 inhabitants, a larger territory is necessary. It follows, - manifestly, that Sec. 2798 contemplates new districts inhabited only by a farming population, or one with such population plus a town or village of not less than 100 inhabitants. It is equally mani*368fest that Sec. 2794 contemplates the formation of a new independent district on the initiative of voters “of a city, town or village”, provided it is one that has more than 100 residents. The one contemplates segregation of farm land districts, with the possible addition of small nrb'an settlements; the other, the movement of a city, town or village to obtain • school facilities to meet the conditions prevailing in them as cities, towns or villages. It needs no exhaustive analysis to demonstrate that the legislature might deem a territorial limitation necessary in its authorization of the first movement, and needless as to procedure under the other statute. One section of land occupied by a city might readily be better able to, sustain a new district than six sections occupied by a purely agrarian community. It is true that forming, what I treat as an urban district is permitted to an urban community of just 101 inhabitants, and the right to form under the statute which has no territorial limits denied to a rural district which contains a village having as many as 100 inhabitants. On the other hand, it may happen that the village, city or town referred to possesses large amounts of taxable property and thousands of inhabitants. In the extreme cases, where the one has just 100 inhabitants, and the other just 101, there may be no special justification for what seems to have been the - legislative policy. Neither is there any substantial. differentiation to be made between the mental capacity of one who lacks a single day of being 21 and another who is just one day past his 21st birthday. But in statutes where numbers of inhabitants or the presence of years are involved, there must be an arbitrary line of demarcation‘somewhere, and, arbitrary or no, I think the legislature made one here. There being thus a reasonable explanation why the legislature imposed the territorial limitation in one act and omitted it in anpther, it follows thaf we have no right to override its judgment, and to say that both statutes, in our opinion, should have the same limitation, and that,' therefore, both contain it. *369The foregoing analysis of the legislative intent gives to each .of the statutes under consideration its just and proper effect.
. With all due deference, I think the dissent deals rather with the expediency of the statute than with what its true construction is. While the starvation that might be the lot of the town that has just 99 inhabitants might as well be that of one that has just 101, the legislature has seen fit to guard against such consequences to the town of 101 inhabitants by authorizing the body of the electors in the proposed district to overrule the relatively few petitioners by voting against the formation of the proposed district. In other words, if the proposed district is thought to be too small to be self-sustaining, its electors can prevent its being created. The legislature intended this power of rejection at the polls, rather than, judicial legislation, to be the safeguard.